Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mathematical concepts and mental processes – concepts performed in the human mind. 
	Regarding claim 1, with the exception of the recitation of the limitations ‘at least one processing device comprising a processor coupled to a memory’, the claim recites mathematical concepts and mental processes. 
A human can ‘obtain activity data pertaining to at least one storage object of a given database’. A human can ‘perform at least one automated action related to statistics gathering based at least in part on the one or more determined times’. Given the broadest reasonable interpretation the limitation ‘determining one or more times to gather statistics related to activity data pertaining to the at least one storage object of the given database by processing at least a portion of the obtained activity data using one or more machine learning techniques’ is a mathematical concept.

Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional elements ‘at least one processing device comprising a processor couple to a memory’ is directed to generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). 

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements ‘at least one processing device comprising a processor couple to a memory’ do not provide significantly more than the recited judicial exception because the additional elements are mere instructions to implement an abstract idea or other exception on a computer and in this case generic computer components (MPEP 2106.05(f)).

As for the limitations recited in claims 2-10, when considering each of the claims as a whole these additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. The additional elements do not implement a judicial exception with, or use a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim. The additional element do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Regarding claim 11, with the exception of the recitation of the limitations ‘A non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device’, the claim recites mathematical concepts and mental processes. 
A human can ‘obtain activity data pertaining to at least one storage object of a given database’. A human can ‘perform at least one automated action related to statistics gathering based at least in part on the one or more determined times’. Given the broadest reasonable interpretation the limitation ‘determine one or more times to gather statistics related to activity data pertaining to the at least one storage object of the given database by processing at least a portion of the obtained activity data using one or more machine learning techniques’ is a mathematical concept.

Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional elements ‘A non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device’ is directed to generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). 


Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements ‘A non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device’ do not provide significantly more than the recited judicial exception because the additional elements are mere instructions to implement an abstract idea or other exception on a computer and in this case generic computer components (MPEP 2106.05(f)).

As for the limitations recited in claims 12-15, when considering each of the claims as a whole these additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. The additional elements do not implement a judicial exception with, or use a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim. The additional element do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Regarding claim 16, with the exception of the recitation of the limitations ‘at least one processing device comprising a processor coupled to a memory, the at least one processing device’, the claim recites mathematical concepts and mental processes. 
A human can ‘obtain activity data pertaining to at least one storage object of a given database’. A human can ‘perform at least one automated action related to statistics gathering based at least in part on the one or more determined times’. Given the broadest reasonable interpretation the limitation ‘determining one or more times to gather statistics related to activity data pertaining to the at least one storage object of the given database by processing at least a portion of the obtained activity data using one or more machine learning techniques’ is a mathematical concept.

Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional elements ‘at least one processing device comprising a processor coupled to a memory’ is directed to generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). 

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements ‘at least one processing device comprising a processor coupled to a memory’ do not provide significantly more than the recited judicial exception because the additional elements are mere instructions to implement an abstract idea or other exception on a computer and in this case generic computer components (MPEP 2106.05(f)).

As for the limitations recited in claims 17-20, when considering each of the claims as a whole these additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. The additional elements do not implement a judicial exception with, or use a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim. The additional element do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Conclusion
There is no prior art rejection for the claims because no prior reference could be found to reject the claims or no reason to combine prior art references to reject the claims because of the following limitation ‘determining one or more times to gather statistics related to activity data pertaining to the at least one storage object of the given database by processing at least a portion of the obtained activity data using one or more machine learning techniques’.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
USPN 20080133454 – collecting and updating database statistics
USPN 20210028969 – determining sampling rate by a machine learning model 
USPN 11379444 – obtaining data trace data collected from database tracing a database trace and analyzing the database trace data to determine one or more field-related rules to reduce impact on system performance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/           Primary Examiner, Art Unit 2113